DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered. Claims 1-3, and 5-30 are pending in this application.
 
Response to Amendment
The amendment filed on October 24, 2022 has been entered.  Claims 1-3, and 5-30 are pending in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al., US 2015/0373831 A1, hereinafter “Rogers” in view of Tian US20180106689A1 hereinafter "Tian".
Regarding Claim 1, Rogers discloses a conformable (Fig. 1A; Paras. [0014; 0020; 0313]) piezoelectric transducer array (Para. [0026]) transducer (Paras. [0178-179]) array (Abstract; Fig. 1A; Paras. [0013, 0019]), comprising: a silicone elastomer substrate and a silicone elastomer superstrate (Annotated Fig. 1B); a plurality of piezoelectric transducer elements (Paras. [0026, 0178-179]; Fig. 1A) disposed between the substrates and superstrate (Annotated Fig. 1B, illustrates device components disposed between silicone layers); a first electrical interconnect layer electrically interconnecting a first surface of the transducer elements adjacent to the substrate (Annotated Fig. 1B, Paras. [0047], [0187], [0210]); and a second electrical interconnect layer electrically interconnecting a second surface of the transducer elements adjacent to the superstrate (Annotated Fig. 1B; Paras. [0047], [0187], 0210]), wherein the first and second electrical interconnect layers have patterned island and bridge structure that includes a plurality of islands electrically interconnected by bridges, each of the transducer elements being supported by one of the islands (Figs. 1C, 1D and 1E, left panel, 5; Para. [0047], device components and interconnects have an island-bridge geometry, where the components comprise the islands and the interconnects comprise the bridges).  

    PNG
    media_image1.png
    805
    1388
    media_image1.png
    Greyscale

While Rogers does teach a conductive solder paste bonding a device component to an interconnect layer (Paras. [0146, 0333], device component [chips] are bonded to electrodes via contact pad and a Sn42Bi58 alloy conductive solder paste; further Paras. [0026, 0178-179] further establishes transducers, piezoelectric semiconductor materials, islands, bridges, and interconnects as device components; with an interconnect referring to “an electrically conducting structure capable of establishing an electrical connection with another component or between components”, and Para. [0289], Figs. 47, and 51 illustrate selective bonding of the islands and the interconnects, and self-similar interconnects of the contact pad, respectively), Rogers fails to teach the conductive solder paste bonding the first surface of the piezoelectric transducer elements to the first electrical interconnect layer and the second surface of the piezoelectric transducer elements to the second electrical interconnect layer.
	However in the same piezoelectric field of endeavor, Tian teaches the conductive paste bonding the first surface of the piezoelectric transducer elements to the first electrical interconnect layer ([0039] first electrode layer 104 is adhered to one side of piezoelectric part 101 by a conductive paste) and the second surface of the piezoelectric transducer elements to the second electrical interconnect layer ([0039] second electrode layer 105 is bonded to the other side of the piezoelectric part 101 by the conductive paste).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the piezoelectric transducer elements to use a conductive paste bonded to both sides of the piezoelectric element, as this would improve the bonding of the electrode layers, while also improving the utilization ratio of the electric quantity generated by the piezoelectric part (see Tian [0039].

Regarding Claims 5-6 and 10-11, Roger as modified by Tian teaches the conformable piezoelectric transducer array of claim 1.  Rogers further discloses (Claim 5) wherein the bridges have a serpentine configuration (Fig. 1C, illustrates bridges [interconnects] having serpentine geometry); (Claim 6) wherein the first and second electrical interconnect layers includes a bilayer formed from a metal layer and a polyimide layer (Annotated Fig. 1B, electrical interconnect layer [polyimide-metal-polyimide] includes a polyimide-metal bilayer for superstrate and substrate); (Claim 10)  wherein the plurality of transducer elements includes an array of transducer elements (Fig. 1A), the first and second interconnect layers (Annotated Fig. 1B) being configured so that each of the transducer elements in the array is individually addressable (Para. [0019] teaches an array of electronically interconnected devices/components may be segregated or isolated, and able to interface with each other and/or the external environment: “…where the device component layout on the substrate may be ordered, registered, random or arbitrary. A plurality of devices or device components may be enclosed within a single containment chamber and/or one or more devices or device components may be segregated into a compartmentalized or nested containment chamber. For example, a device or device component in a compartmentalized or nested containment chamber may be isolated from bulk devices or device components to perform a solitary function, e.g. to communicate with exterior devices and/or to communicate or otherwise interface with an external environment. A geometry of a device component layout of certain aspects of the invention allows different components to communicate or interface with one another and/or allows device components to interface with an external environment, e.g. a tissue interface”).  It is understood upon the reading of Rogers that a battery configuration electrically connected to have components that are isolated/compartmentalized, and able to communicate or interface with one another and/or an external environment, would constitute, components that are individually addressable; and (Claim 11) wherein one of the first or second electrically interconnect layers include a plurality of electrical interconnect layers electrically isolated from one another (Fig. 1A, Annotated Fig. 1B; Paras. [0049-0050], an as-fabricated multilayer [electrically interconnect layers] may have interconnects with an in-plane, or non-coplanar, serpentine geometry).

Regarding Claim 7, Rogers as modified by Tian discloses the conformable piezoelectric transducer array of claim 6.  Rogers further discloses wherein the metal layer in at least one of the first and second electrical interconnect layers is a copper layer. (Annotated Fig. 1B, second electrical interconnect layer includes a copper layer). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as modified by Tian as applied to claim 1 above, and further in view of Brown et al., US 20090108710 A1 hereinafter “Brown” and Wallace Arden Smith, “The Application of 1-3 Piezocomposites in Acoustic Transducers” hereinafter “Smith”.

Regarding Claims 2-3, Rogers as modified by Tian discloses the piezoelectric transducer array of claim 1 as seen above.  However, Rogers fails to disclose at least one element comprises 1-3 composite material.
Brown teaches a similar device (Claim 2) wherein at least one of the transducer elements comprises a 1-3 composite material (Fig. 2B; Para. [0035]). Brown further teaches (Claim 3) each of the transducer elements comprises a 1-3 composite material (Fig. 2B; Para. [0035]).
Smith teaches a tutorial on the advantages of 1-3 piezoelectric composite transducers for medical ultrasonic imagers.  Herein, Smith describes the necessity of medical ultrasonic imagers (pulse-echo applications) to 1.) transmit strong acoustic pulses, and 2.) receive weak echoes reflected off internal structures in the human body; and notes that pulse-echo transducers experience uniaxial stresses only (Introduction, Para. 3).  Smith further teaches that in pulse-echo applications, the rod composite (1-3 composite structure) is more effective at electromechanical energy conversion than its constituent piezoceramic (Figs. 3 and 6; Electromechanical Conversion:  Uniaxial Stress, Para. 1)
It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify Rogers as modified by Tian to include a transducer having 1-3 composite structure taught by Brown and Smith.  In doing so, one would expect to achieve the piezoelectric transducer array of the invention, with ceramic rods capable of expanding and contracting in the sideways direction at the expense of the softer polymer surrounding it.  One would have been motivated to do so as this array design would make the transmission and reception of energy much more effective and efficient for the ultrasound application.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers as modified by Tian as applied to claim 1 above, and further in view of Pearce et al., US 5,982,708 hereinafter “Pearce”; Rehrig et al., US 20070038111 hereinafter “Rehrig”; and Toda et al., US 20110050039 A1 hereinafter “Toda”. 

Regarding Claim 8, Rogers as modified by Tian discloses the conformable piezoelectric transducer array of claim 1.  However, modified Rogers fails to disclose a conductive vibration damping element disposed between each of the transducer elements and the superstrate.   
Pearce teaches a conformable piezoelectric transducer array (Annotated Fig. 1C; Col. 5, Lns. 11-13; Col. 6, Lns. 14-15, 38-42, and 49-53; Col. 7, Lns. 36-39; sensor array includes a flexible piezoelectric film [active element 60]; hydrophone segments 30 and 32, and substrate 49  substantially conform to the outer surface of rigid members) further comprising a vibration damping element (Claim 32; Col. 6, Lns. 49-53) between the transducer elements and substrate (Figs. Annotated 1C and 5B; below bisecting horizontal axis [lower; dotted line A]vibration damping material 51 is inferior to substrate 49 [superstrate] and superior to active element 60 [flexible piezoelectric film]).  Pearce fails to teach the vibration damping element is conductive.  
Rehrig teaches a piezoelectric element and conductive vibration damping element (Para. [004]; piezoelectric ceramic ("PZT") 80 and conductive backing material 90, formed from an acoustically absorbent material; transducer backing materials function as vibration damping elements).  
Toda teaches the location of a backing absorber on the rear surface of a piezoelectric material is a function of the difference in acoustic impedance of the material and propagation media (usually water), as well as the direction in which the acoustic waves are hence reflected (Para. [004]).
Upon reading Pearce, Rehrig and Toda, one skilled in the art would have understood the vibration damping element to be the backing material; and based on classic transducer design, the placement of the backing material is on the rear surface of the piezoelectric element.  Therefore, for the current application (16/477,060), one would understand the location for dampening of the piezoelectric crystals would be on the rear of the transducer, beneath the superstrate.  
It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Rogers as modified by Tian to include the vibration elements of Rehrig and Pearce, and the teachings of Toda to result in a vibration damping element located between the superstrate and the transducer element.  Doing so would have the predictable result of dampening vibrational acoustic waves reflected from the piezoelectric element toward the boundary of the absorbing material and the transducer.  Moreover, it would have been further obvious that the vibration element be formed from a conductive, acoustically absorbent material, as taught in Rehrig, in order to adjust the characteristic impedance and enhance electrical conductivity of the backing material. 


    PNG
    media_image2.png
    800
    1559
    media_image2.png
    Greyscale



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers as modified by Tian, Pearce, Rehrig, and Toda  as applied to claim 8 above, and further in view of Mamayek et al., US 6315933 B1 hereinafter “Mamayek”.

 	Regarding Claim 9, Rogers in view of Tian, Pearce, Rehrig, and Toda as modified above teaches the conformable piezoelectric transducer array of claim 8.  Rehrig further teaches wherein the conductive vibration damping elements each include a conductive epoxy (Para. [004], the conductive absorber is an epoxy substrate with  tungsten particles). 
Mamayek teaches a sandwiched structure of the piezoelectric transducer, with backing material on its rear surface, preferably comprised of an epoxy resin with tungsten and silver particles (Col. 3, Lns. 47-49). This composition provides a backing material with requisite vibration damping, and added conductivity (via the silver particles) to enhance electrical conductivity of the backing layer (Col. 1, Ln. 65).  
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Rogers in view of Pearce, Rehrig, and Toda to include a backing material made of epoxy and a conductive element as taught by Mamayek.  Doing so would have had the predictable result of producing a device design with a backing layer strongly adhered to the surface of the transducer (due to the stickiness of the epoxy) and negating the pressurization of the backing layer during device manufacture; resulting in a backing layer with less variability in impedance, better electrical conductivity, and ultimately a more efficient transducer configuration. 

Response to Arguments
Applicant's arguments filed 24 October 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Rogers alone has not been used to teach the amended limitation, and instead Rogers in view of Tian has been used to teach the amended limitation.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maharbiz et al., (US 20190150884 A1) teaches soldering piezoelectric transducers to electrodes using a low-temperature soldering (such as by using a solder paste).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL YIMING FANG/Examiner, Art Unit 3793                          

/SEAN D MATTSON/Primary Examiner, Art Unit 3793